Los hechos están expresados en la- opinión.
El Juez Asociado Se. Aldeey,
emitió la opinión del tribunal.
La sentencia contra la cnal se interpuso este recurso de-claró que la acción de los demandantes estaba prescrita por baber sido presentada la demanda después de los treinta días que para establecerla concede el artículo 374 del Código Político.
El Tesorero de Puerto Rico fijó la contribución que como herederos debían pagar los demandantes tomando como valor de la finca el que tenía en el año mil novecientos catorce cuando el pago iba a hacerse, a pesar de que los apelantes ale-garon que debía tomarse como base para la contribución de herencia la valoración que tenía en el año 1903 cuando ocurrió la muerte de su causante. Sin embargo el Tesorero insistió en dos de mayo de 1914 en que sé pagara de acuerdo con su valoración y los apelantes pagaron entonces la cantidad que se les reclamaba haciendo constar su protesta.
Sostienen los apelantes que su reclamación no se basa en el artículo 374 del Código Político sino en la ley No. 35 del año 1911, y si es ésta la aplicable a su reclamación y no lá sección ci-tada del Código Político, entonces su acción no estaría pres-crita pues el término de treinta días para interponerla empe-zaría a contarse desde que verificaron el pago en 9 de mayo de 1914 y no desde que se ultimó por el Tesorero la valoración y *381cómputo de la contribución, como determina el artículo 374 citado.
No alegan los apelantes en su demanda qne el cobro sea injusto o ilegal porque no deban pagar contribución por he-rencia o que se les cobra contra las disposiciones de cualquier estatuto, que son los casos mencionados en la ley No. 35 men-cionada, sino que aceptando que deben pagar contribución por herencia impugnan sin embargo que deban la cantidad que se les reclamó porque para su cómputo se.tomó como base la va-loración de la finca en el año 1914, en el que se trató de sa-tisfacerla, en vez de la valoración que tenía en el año 1903 cuando ocurrió la muerte de su causan Le y nació su derecho a la herencia por la cual se le cobra, valor que es menor y que por tanto no deben toda la cantidad que se les hizo pagar.
Esta cuestión fué también planteada en el caso Sucesión Puente v. El Pueblo et al., 19 D. P. R. 557, y después de un de-tenido estudio de ella, llegamos a la conclusión de que esta clase de reclamaciones no cae bajo los preceptos de la ley No.-35, supra', sino dentro del artículo 374 del Código Político. En esa opinión constan los extensos razonamientos que sirvieron de base a esa conclusión por lo que no los repetiremos ahora, con mayor motivo cuanto que no se ha alegado argumento al-guno que tienda a destruirlos. Fué seguida después en el caso de Puente v. El Pueblo et al., 19 D. P. R. 586.
Siendo, pues, de aplicación a este caso la doctrina referida no cometió error la corte inferior al declarar prescrita la ac-ción, toda vez que cuando se presentó la demanda en 6 de junio de 1914 ya habían transcurrido más de treinta días contados desde el 22 de mayo anterior en cuya fecha quedó ultimada por el Tesorero de Puerto Eico la valoración y cóm-puto de la contribución que debían pagar los demandantes.
La sentencia apelada debe ser confirmada.

Confirmada, la sentencia apelada.

Jueces concurrentes: Sres. Presidente Hernández y Aso-ciados Wolf, del Toro y Hutchison.